 1 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
 3 2440 Tulare St., Ste. 320
   Fresno, CA 93721
 4 Telephone: 559-439-9700
 5 Facsimile: 559-439-9723
   Email: info@jonathanpena.com
 6 Attorney for Plaintiff, Gina Nicole Sullivan
 7
 8
                         UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10                              FRESNO DIVISION

11 GINA NICOLE SULLIVAN,                      Case No. 2:20-cv-01450-AC
12
           Plaintiff,                         STIPULATION FOR THE AWARD
13                                            AND PAYMENT OF ATTORNEY
14                v.                          FEES AND EXPENSES PURSUANT
                                              TO THE EQUAL ACCESS TO
15 ANDREW SAUL, Commissioner of               JUSTICE ACT; |PROPOSED| ORDER
16 Social Security,
17               Defendant.
18         IT IS HEREBY STIPULATED by and between the parties through their
19 undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20 attorney fees and expenses in the amount of SEVEN THOUSAND TWO-HUNDRED
21
     AND TEN DOLLARS AND 00/100 ($7,210.00) under the Equal Access to Justice Act
22
     (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount
23
     represents compensation for all legal services rendered on behalf of Plaintiff by counsel
24
     in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
25
           After the Court issues an order for EAJA fees to Plaintiff, the government will
26
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
27
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
28
 1 to honor the assignment will depend on whether the fees are subject to any offset
 2 allowed under the United States Department of the Treasury’s Offset Program. After
 3 the order for EAJA fees is entered, the government will determine whether they are
 4 subject to any offset.
 5         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 6 determines that Plaintiff does not owe a federal debt, then the government shall cause
 7 the payment of fees and expenses to be made directly to Counsel, pursuant to the
 8 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
 9 counsel, Jonathan O. Peña.
10         This stipulation constitutes a compromise settlement of Plaintiff’s request for
11 EAJA attorney fees, and does not constitute an admission of liability on the part of
12 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
13 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
14 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
15 connection with this action.
16      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
17 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
18 savings clause provisions of the EAJA.
19                                         Respectfully submitted,
20
21
     Dated: June 30, 2021                        /s/ Jonathan O. Peña
22                                         JONATHAN O. PEÑA
23                                         Attorney for Plaintiff

24
     Dated: June 30, 2021                  PHILLIP A. TALBERT
25                                         Acting United States Attorney
26                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
27                                         Social Security Administration
28
                                                -2-
1    By: _*_Allison J. Cheung
        Allison J. Cheung
2       Special Assistant U.S. Attorney
3       Attorneys for Defendant
        (*Permission to use electronic signature
4       obtained via email on June 30, 2021 ).
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
            -3-
 1
                                   [PROPOSED] ORDER
 2
 3         Based upon the parties’ Stipulation for the Award and Payment of Equal Access

 4 to Justice Act Fees and Expenses (the “Stipulation”),
 5
           IT IS ORDERED that fees and expenses in the amount of SEVEN THOUSAND
 6
 7 TWO-HUNDRED AND TEN DOLLARS AND 00/100 ($7,210.00) as authorized by
 8 the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), be awarded subject to the
 9
     terms of the Stipulation.
10
11 IT IS SO ORDERED.
12
13 DATE: July 7, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -4-
